DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 13 and 16 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niskanen, US 2018/0010247.
	Regarding Claims 1 – 5, 11, 16, 19 and 20, Niskanen teaches a method of forming a metal containing material on a substrate comprising: 
pulsing a first gas precursor comprising a metal containing precursor (paragraph 52) to a surface of a substrate 110, comprising a first material which is either a silicon material or a metal material 120 and a second material (different from the first material) that is an insulating material 130 (paragraph 48); 
pulsing a second gas precursor comprising a water free precursor, carboxylic acid to the surface of the substrate (paragraphs 18, 19 and 22) performing an atomic layer deposition process by alternatively pulsing both precursors (paragraph 55); and
forming a metal containing material 140 selectively on a first material which is a silicon material or a metal material 120 of the substrate, than on an insulating material 130 on the substrate (paragraph 50) with references to Fig. 3 in paragraphs 6, 19, 22, 47, 48, 50 – 52 and 55.  
Regarding Claim 6, Niskanen teaches the insulating material is at least one of SiO2, SiON, SiN, SiOC and SiOCH in paragraph 48.  
Regarding Claim 7, Niskanen teaches the metal containing precursor comprises titanium (Ti) or hafnium (Hf) in paragraph 52.  
Regarding Claims 8 and 17, Niskanen teaches the metal containing precursor is at least one of titanium (IV) isopropoxide (Ti(OCH(CH3)2)4, titanium n-butoxide (n -19 6270177PATENT Attorney Docket No. 44016525US02 C4H9O)4Ti), titanium t-butoxide (t-C4H9O)3Ti), titanium chloride (TiCl4), tetrakis(diethylamido) titanium(IV) and tetrakis(dimethylamido)titanium(IV) in paragraph 52.  
Regarding Claim 9, Niskanen teaches the carboxylic acid is at least one of acetic acid (CH3COOH), benzoic acid (C6H6COOH), formic acid (HCOOH), chloroacetic acid (CH2CICOOH), dichloroacetic acid (CHCI2COOH), oxalic acid (HO2CCOOH), trichloroacetic acid (CCl3CO2H), and trifluoroacetic acid (CF3COOH) in paragraph 22.  
Regarding Claim 10, Niskanen teaches wherein the metal containing material is a TiO layer in paragraph 50.  
	Regarding Claims 12, 13 and 18, Niskanen teaches controlling a process temperature to greater than 150 degrees Celsius when forming the metal containing material and wherein the process temperature is controlled between about 150 degrees Celsius and about 300 degrees Celsius in paragraphs 52, 55 and 59. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niskanen, US 2018/0010247.
	Regarding these Claims, Niskanen teaches controlling mass flow rate of the organic reactant (paragraph 41), but fails to teach wherein the first gas precursor is pulsed at a greater dosing concentration greater than the second gas precursor, wherein 
a ratio of a dose concentration of the first gas precursor to the second gas precursor is controlled between about 15:1 to about 30:1.  
However, given the substantial teaching of Niskanen, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the ratio of a dose concentration of the first gas precursor to the second gas precursor during the formation of the metal film by the ALD process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. Niskanen teaches that a mass flow rate may be selected such that a quantity of the organic reactant may be flowed into the reaction chamber during a cycle of the deposition process to facilitate metal surface reduction or protecting the metal surface from being oxidized or facilitate increased selectivity in paragraph 41.
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 18, 2022